DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on May 18, 2022.
3.	Claims 1, 3-6 and 8-11 have been amended.
4.	Claims 2 and 7 have been cancelled.
5.	Claims 1, 3-6 and 8-11 are currently pending and are found to be allowable. 

Reasons for Allowance

6.	Claims 1, 3-6 and 8-11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	With the amendment to claim 11, the rejection under 35 U.S.C. 101 has been withdrawn by the examiner.
9.	Regarding the rejection of claims 1, 3-6 and 8-11 under 35 (U.S. C. 103(a):
10.	The prior art of record teaches:
11.	Park (U.S. Patent no. 6,710,800) talks about if a user demands image information for a displayed article, the CPU reads out various image information for the displayed article and transmits to user system through the communication module, and if a user demands letters of information for a displayed article, the CPU reads out various letters of information for the displayed article and transmits to user system through the communication module (see at least column 1 lines 7-20 and column lines 11-19).
12.	Hamaji et al. (U.S. Pub. No. 2008/0091574) talks about putting-in operation which means to put articles into a storage section on storage racks as instructions have been issued, and a picking operation which means to pick articles from the storage section as instructions have been issued. Also, at a time of operations relating both putting-in and picking, it is possible to give instructions simultaneously to both operators in charge of putting-in and in charge of picking, and thereby it is capable of performing efficient instruction display on the storage sections (see at least paragraphs 0011-0013, 0024-0025, 0029, 0032 and 0042).
13.	Kazama et al. (U.S. Pub. No. 2016/0355338) talks about a carrier control device estimates an amount of time to complete a picking operation at each of one or more racks which have arrived in a picking point area. The carrier control device adds up the amounts of time to perform picking operations at the racks performed after another rack has newly arrived, to thereby calculate an amount of time to wait for picking operation completion by the rack. The carrier control device compares the amount of time to wait for picking operation completion by the rack, with a previously set threshold, and determines which task the carrier having carried the rack is to perform, either putting down the rack and performing another task, or waiting for completion of an ongoing picking operation with the rack held thereon, depending on whether the time to wait until picking operation completion is larger or smaller than the threshold.
14.	Napoli (U.S. patent No. 10,127,514) talks about providing dynamic cubby logic that enables cubbies of a put wall to be assigned to orders as items for the orders are received at the put wall. In an embodiment, batches or waves of orders may be generated and released without cubbies of a put wall assigned to the orders. As the first item for an order is detected at the put wall a cubby from the available cubbies of the put wall may be selected for the order and all items of the order may be assigned the
selected cubby. The cubby may be selected from the available cubbies based at least in part on a priority among the cubbies of the put wall.
15.	Vallaire (U.S. Patent No. 5,971,273) talks about transferring a delivery order to the proper person to conduct the remote delivery at a user designated time and place.
16.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1, 6 and 11 “a plurality of racks arranged side-by-side having a plurality of stages of storage units for storing articles; a display device arranged to extend over the plurality of racks and comprising a plurality of display areas; and a management device configured to be capable of communicating with the display device and instruct the display device to display information on the articles stored in the racks, wherein the display device is a display that is capable of displaying image data relating to the articles stored in the racks, wherein the management device causes the display device to display on one of the display areas article image data on an article that needs to be taken out from one of the racks or stored in one of the racks and position information indicating a number of a storage unit of the racks relating to the article, wherein the one of the display areas is over the one of the racks where the article is to be taken out from or stored in.
17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/18/2022